—• Application denied. Applicant was admitted to practice by the Supreme Court of the District of Columbia in 1924. He represents that he has practiced there for more than the five years required by rule 2, subdivision 1, of the Rules of the Court of Appeals for Admission of Attorneys and Counsellors at Law (admission without State Bar examination). But applicant, when admitted and while practicing in the District of Columbia, was a resident of the State of New York; in fact has been such resident since 1912. A resident of this State may not be admitted without examination under the circumstances stated. (Matter of Botolo, 247 App. Div. 724.) Present — Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ.